Exhibit 10.33

 

[g22271maimage002.gif]

 

 

September 30, 2003

 

 

Employment Agreement

Lars Lindell

interWAVE Communications

 

 

Dear Lars,

 

 

The following employment terms supercede and replace all previous oral and/or
written agreements between interWAVE Communications International Ltd.
(Company), its subsidiaries and all affiliated entities and Lars Lindell.

 

With informed review and consent of mutual parties, this agreement will be
effective upon signatures of the President and Chief Executive Officer and you.

 

A. Title

 

Vice President & General Manager of the iWAVE CDMA Division of interWAVE located
in Walnut Creek, CA.

 

 

 

B. Reporting

 

President & Chief Executive Officer (CEO) of interWAVE

 

 

 

C. Responsibilities

 

General Manager of the iWAVE CDMA Division headquartered in Walnut Creek, CA. 
Responsibilities include management of the Company’s resources focused on CDMA
design, outsourced manufacturing, marketing, customer services and support of
Sales Channels including interWAVE and potential partners.

 

 

 

D. Employee Status

 

Full time employee

 

 

 

E. Compensation

 

$190,000 USD annual salary paid biweekly, less applicable taxes.

 

 

 

F. Cash Bonus

 

$75,000 per annum cash bonus based on meeting and or exceeding mutually agreed
to CDMA objectives associated with market penetration, revenues, new orders,
expenses and new product introduction.

 

 

 

G. Stock Option

 

An incentive stock option of 40,000 shares vesting over a period of four years
under the Company’s Employee Stock Option Plan.

 

 

 

H. Automobile

 

A taxable monthly allowance of $400 USD automobile allowance

 

 

 

I. Relocation

 

In lieu of relocation the Company will pay for all reasonable coach travel
expenses (booked in accordance with the Company’s travel policy and booked
through the Company’s travel agent) associated with returns trip once every
other month for a period of one year to Amsterdam, Netherlands.  During each
trip, you will continue to provide direction and be responsible for the
operation in a Home Office environment.  At the end of one year the Company and
you will come to an agreement on relocation of your family to the United
States.  At a minimum the Company will provide air travel for you, your spouse
and children and a reasonable amount of household effects.  In Addition, a per
diem of $150 for a period of thirty days.

 

Employment Agreement

 

Initials     LL      /   9/30/03

Lars Lindell

 

 

 

1

--------------------------------------------------------------------------------


 

J. Benefit Coverage

 

Medical, Dental and Vision as a part of the standard benefit plan of the
Corporation for you, your spouse and family.

 

 

 

K. Vacation & Sick Leave

 

Annual vacation and sick leave in accordance with the Corporations Human
Resource Plan.

 

 

 

L. Insurance

 

Officers indemnification in accordance with the terms and conditions of the
Directors & Officer Insurance. Policy and Indemnification Agreement.

 

M. Severance

 

In the event of termination without cause, the following compensation has been
approved:

 

 

(1)          Continuation of salary.  The equivalent of six (6) months of then
current base salary to be divided into thirteen (13) payments paid in regular
biweekly payroll periods over a period of six months beyond the last day of
active employment up to the effective date of termination.

 

 

(2)          Benefits coverage for you and your family (medical, dental and
vision) at the level of coverage then in effect for a period of six (6) months
beyond the last day of active employment up to the effective date of
termination.

 

 

(3)          Continued stock vesting for a period of one (1) year including the
period of salary and benefit continuation cited in (1) and (2).

 

 

(4)          the Company will continue to provide Officers indemnification,
subject to the terms and conditions of the Company’s Directors and Officers
Insurance Policy and Indemnification Agreement for the term of your employment
and the period noted in (1).

 

 

(5)          In addition, Company will apply any other exit policy and benefits
as are then current and applicable to an employee of the Company.

 

 

 

 

 

In the event of Change of Control and termination without cause, items (1), (2),
(4) and (5) will apply.  All “unvested shares” shall become “fully vested” with
a combination of Change of Control and termination without cause.

 

 

 

 

 

In the event of termination for cause, the Company shall not have any
obligations for payments, benefits, damages, awards or compensation to you other
than as provided by then existing employee plans or policies at the time of
termination.

 

N. Assumtion by Successor.

 

This Agreement shall be binding upon the successors and assigns of the parties
hereto, including any acquirer of the capital stock of the Company whether by
merger, consolidation, reorganization or other similar business combination
transaction.  In the event of sale of all or substantially all of the assets of
the Company, the Company shall use all commercially reasonable efforts to cause
the acquirer to assume this Agreement and the obligations of the Company
hereunder.

 

 

 

O. At-Will Employment

 

Notwithstanding termination and the terms of severance above, you should be
aware that your employment with Company is for no specified period and
constitutes “at-will” employment.  As a result, you are free to terminate your
employment at anytime, for any reason or for no reason.  Similarly, the Company
is free to terminate your employment or demote, promote, or change your
compensation, benefits, duties or location of work at any time, for any reason
or for no reason.  In the event of termination of your employment, you will not
be entitles to any payments, benefits, damages, awards or compensation of the
than as ,may otherwise be available in accordance with the Company’s established
employee plans and policies at the time of termination.

 

 

 

P. Confidentiality

 

You shall continue to be governed by the terms of the employment & Proprietary
Agreement, Non-Disclosure and Confidentiality Agreement and

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

Indemnification Agreement between the Company and yourself during your
employment with the Company and any subsequent period covered in these
agreements.  You should advise the CEO in writing of any conflict or potential
conflict or submit to the CEO for determination of any potential conflict of
interest during your employment and covered subsequent period.

 

All other terms and conditions of employment remain the same.  There shall be no
amendment to these employment terms and conditions unless by mutual written
consent of the parties.

 

I hop that you will accept the terms and we can work to further the goals and
ensure the success of the Company.

 

Sincerely,

 

 

/s/ ERWIN LEICHTLE

9/30/03

 

Erwin Leichtle

Date

 

President & Chief Executive Officer

 

 

 

 

ý  I have received and reviewed the terms of this Employment Agreement.

 

 

ý  I accept the terms of this Employment Agreement.

 

 

/s/ LARS LINDELL

9/30/03

 

Lars Lindell

Date

 

 

 

cc:  Human Resources / personnel file L. Lindell

 

3

--------------------------------------------------------------------------------